DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on April 27, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 10 have been amended. Accordingly, claims 1-7, 9-10, 12, and 17-20 are pending in this application with an action on the merits to follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and claims 2-7 and 9 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “and the access area in a first position and does not overlap or cover the notch and the access area in a second position” on lines 16-18 which is considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is mention of the word “position” in ¶0033, 0037, 0046, 0052, 0053, 0057, 0062, and 0063, however none of these statements specify what “a first position” and “a second position” is/are as it is stated that “the second panel overlaps and covers the notch and the access area in a first position and does not overlap or cover the notch and the access area in a second position. Further, the Applicant’s Drawings do not clarify what “a first position” and “a second position” with regards to the panels is/are. Fig(s). 5A show the notch and panels in one configuration but do not specify what position this is and where the access point is, as is claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-7 and 9 at least for depending from a rejected claim) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “a first connection portion where the first panel and the second panel are connectable at a first disconnectable connection point so that the second panel overlaps and covers the notch and the access area in a first position and does not overlap or cover the notch and the access area in a second position”. It is unclear what a “first position” and a “second position” are in relation to the second panel and the notch. There is no reference to a first or second position in the disclosure nor in the Applicant’s filed Remarks. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted, “a first connection portion where the first panel and the second panel are connectable at a first disconnectable connection point and configured so that the second panel overlaps and covers the notch and the access area in a first position and does not overlap or cover the notch and the access area in a second position” as a functional limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 9, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton US 20120204316.
Regarding Independent Claim 1, Hutton discloses a medical garment (Abstract), comprising: a first panel (Fig. 3-1, #3), the first panel having: a first straight edge portion (Hutton Annotated Fig. 3-1), a second straight edge portion adjacent the first straight edge portion (Hutton Annotated Fig. 3-1), and a third straight edge portion adjacent the second straight edge portion (Hutton Annotated Fig. 3-1), wherein the second straight edge portion and the third straight edge portion form an extension portion of the first panel relative to the first straight edge portion (Hutton Annotated Fig. 3-1), and wherein the first straight edge portion and the second straight edge portion together form a notch (Hutton Annotated Fig. 3-1) in the first panel having an angle d (Hutton Annotated Fig. 3-1); and wherein the notch forms an access area (Hutton Annotated Fig. 3-1 Add) in a space (Hutton Annotated Fig. 3-1 Add) having the angle d (Hutton Annotated Fig. 3-1 Add); and a second panel (Fig. 3-1, # 2), the first panel and the second panel being configured to connect at a first side (Hutton Annotated Fig. 3-1) of the garment and at a second side (Hutton Annotated Fig. 3-1) of the garment (Fig. 3-1 shows the first panel #3 connected via snap #6 to the second panel #2, and the second panel #2 connected via snap #6 to the first panel #3), wherein the first side of the garment includes: a first connection portion (Hutton Annotated Fig. 3-1) where the first panel and the second panel are connectable at a first disconnectable connection point (Hutton Annotated Fig. 3-1) so that the second panel overlaps and covers the notch (Fig. 3-1 shows the notch covered by second panel #2), and the access area in a first position (Hutton Annotated Fig. 3-1 Add shows the access area under the second panel) and does not overlap or cover the notch (Fig. 3-1 shows the notch is not covered by the second panel #2) and the access area in a second position (Fig. 3-1 shows the access area is not covered by the second panel), and wherein the second side of the garment includes: a second connection portion (Hutton Annotated Fig. 3-1) where the first panel and the second panel connect at a first permanent connection point (Hutton Annotated Fig. 3-1).
Hutton does not expressly disclose wherein the angle d is between about 90˚ and 135˚. Hutton does, however, show in Fig. 3-1 an angle of the panel, which could very well be between 90˚ and 135˚ as it appears obtuse, even though this is not expressly stated. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the angle between 90˚ and 135˚ so that the garment would have the desired aesthetic appearance as it provides for a wider V so that the upper chest of the patient is more accessible, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Hutton discloses the structure of the medical gown with panels, there would be a reasonable expectation for the medical gown with panels to perform such functions as explained after each functional limitation.
Regarding Claim 5, Hutton discloses the garment according to claim 1, wherein the first panel comprises a first sleeve (Hutton Annotated Fig. 3-1), wherein the second panel comprises a second sleeve (Hutton Annotated Fig. 3-1), and wherein the first sleeve comprises a first sleeve access portion (Hutton Annotated Fig. 3-1).  
Regarding Claim 6, Hutton discloses the garment according to claim 5, wherein the first sleeve access portion comprises one or more disconnectable sleeve fasteners (Fig. 3-1, shows four disconnectable sleeve fasteners #7).  
Regarding Claim 7, Hutton discloses the garment according to claim 6, wherein the first sleeve access portion comprises four disconnectable sleeve fasteners (Fig. 3-1, shows four disconnectable sleeve fasteners #7).  
Regarding Claim 9, Hutton discloses the garment according to claim 1, wherein the garment is an examination gown (Abstract).  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton as applied to Claim 1 above, and further in view of Von Furstenberg US 20120151658.
Regarding Claim 2, Hutton discloses the garment according to claim 1, wherein the first permanent connection point is provided by a first permanent fastener (Hutton Annotated Fig. 3-1), but does not expressly disclose that the first permanent fastener comprising a seam sewn into the garment.  
Von Furstenberg teaches a gown for a patient that has a first permanent fastener comprising a seam sewn into the garment (Von Furstenberg ¶0017, Fig. 1 seam #16)
Both Hutton and Von Furstenberg teach analogous inventions in the art of gowns for patients. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hutton with the device of Von Furstenberg so that a first permanent fastener is a seam sewn into the garment so that the seam would be less likely to degrade or corrode over many washing and drying cycles, as could happen with hook and loop or zippers, making the gown more sturdy and longer-lasting.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton and Von Furstenberg as applied to Claims 1 and 2 above, and further in view of Mungaray US 20130133125.
Regarding Claim 3, Hutton discloses the garment according to claims 1-2, but does not expressly disclose wherein the seam comprises a box seam.
Mungaray teaches a patient top garment wherein the seam comprises a box seam (Mungaray Abstract and Claim 1).
Both Hutton and Mungaray teach analogous inventions in the art of gowns for patients. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hutton with the gown of Mungaray so that the seams would be a box seam. Box seams are well-known in the art for their durability and longevity. It would have been a logical choice to use a box seam on the hospital gown because hospital gowns are laundered and reused extensively and require strong seams.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton as applied to Claim 1 above, and further in view of Forbes US 20130276202.
Regarding Claim 4, Hutton discloses the garment according to claim 1, but does not expressly disclose wherein the first connection portion further comprises: a second disconnectable connection point, wherein the first panel and the second panel are connectable at the second disconnectable connection point.
Forbes teaches a gown for a patient with a first connection portion (Forbes Annotated Fig. 2) further comprises: a second disconnectable connection point (Forbes Annotated Fig. 2), wherein the first panel (Forbes Annotated Fig. 2) and the second panel (Forbes Annotated Fig. 2) are connectable at the second disconnectable connection point (Forbes Annotated Fig. 2).  
Both Hutton and Forbes teach analogous inventions in the art of gowns for patients with slits. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hutton with the device of Forbes so that the first panel and the second panel are connectable at the second disconnectable connection point so that the garment can be sized to fit multiple different sized patients.  
Claims 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton in view of Ellis US 4995115.
Regarding Independent Claim 10, Hutton discloses a medical garment (Abstract), comprising: a first panel (Fig. 3-1, #3), the first panel having: a first straight edge portion (Hutton Annotated Fig. 3-1), a second straight edge portion adjacent the first straight edge portion (Hutton Annotated Fig. 3-1), and a third straight edge portion adjacent the second straight edge portion (Hutton Annotated Fig. 3-1), wherein the second straight edge portion and the third straight edge portion form an extension portion of the first panel relative to the first straight edge portion (Hutton Annotated Fig. 3-1), and wherein the first straight edge portion and the second straight edge portion together form a notch Hutton Annotated Fig. 3-1) in the first panel having an angle d (Hutton Annotated Fig. 3-1); and wherein the notch forms an access area (Hutton Annotated Fig. 3-1 Add) in a space (Hutton Annotated Fig. 3-1 Add) having the angle d (Hutton Annotated Fig. 3-1 Add); a second panel (Fig. 3-1, #2); and a third panel (Fig. 4, unnumbered; ¶0009-0010 “back panel”, ¶0016 “back panel”), wherein: the first panel is configured to connect to the third panel at a first side of the garment by a first permanent connection fastener (¶0016), and the second panel is configured to connect to the third panel at the first side of the garment by a second permanent connection fastener (¶0016).
Hutton does not expressly disclose wherein the angle d is between about 90˚ and 135˚; the first permanent connection fastener is configured to provide a first slit at the first side of the garment, and the second permanent connection fastener is configured to provide a second slit at the first side of the garment, and the first slit extends from a bottom edge of the garment to a first end of the first permanent connection fastener, and the second slit extends from the bottom edge of the garment to a first end of the second permanent connection fastener.
Hutton does, however, show in Fig. 3-1 an angle of the panel, which could very well be between 90˚ and 135˚ as it appears obtuse, even though this is not expressly stated. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the angle between 90˚ and 135˚ so that the garment would have the desired aesthetic appearance as it provides for a wider V so that the upper chest of the patient is more accessible, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Hutton does not expressly disclose the first permanent connection fastener is configured to provide a first slit at the first side of the garment, and the second permanent connection fastener is configured to provide a second slit at the first side of the garment, and the first slit extends from a bottom edge of the garment to a first end of the first permanent connection fastener, and the second slit extends from the bottom edge of the garment to a first end of the second permanent connection fastener.
Ellis teaches a gown for a patient that has a first permanent connection fastener (Ellis Annotated Fig. 2) that is configured to provide a first slit (Ellis Annotated Fig. 2) at the first side of the garment (Ellis Annotated Fig. 2), and a second permanent connection fastener (Fig. 2, unnumbered) that is configured to provide a second slit at the first side of the garment (Ellis Annotated Fig. 2), and the first slit extends from a bottom edge (Ellis Annotated Fig. 2) of the garment to a first end of the first permanent connection fastener (Ellis Annotated Fig. 2), and the second slit extends from the bottom edge of the garment to a first end of the second permanent connection fastener (Fig. 2, unnumbered).
Both Hutton and Ellis teach analogous inventions in the art of gowns for patients. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hutton with the device of Ellis so that the first permanent connection fastener provides a first slit at the first side of the garment so that the fastener would hold the garment together while the slit allowed for a looser fit and easier access to the skin of the patient, and a second permanent connection fastener  provides a second slit at the first side of the garment so that the fastener would hold the garment together while the slit allowed for a looser fit and easier access to the skin of the patient, and the first slit extends from a bottom edge of the garment to a first end of the first permanent connection fastener so that the slit would have the desired aesthetic appearance for a certain group of wearers, and the second slit extends from the bottom edge of the garment to a first end of the second permanent connection fastener so that the slit would have the desired aesthetic appearance for a certain group of wearers.
Regarding Claim 17, the modified medical garment of Hutton discloses the medical garment according to claim 10, wherein a second side (Hutton Annotated Fig. 3-1) of the garment includes: a first connection portion (Hutton Annotated Fig. 3-1) where the first panel and the second panel are connectable at a first disconnectable connection point (Hutton Annotated Fig. 3-1), and a second connection portion (Hutton Annotated Fig. 3-1) where the first panel and the second panel are connectable at a second disconnectable connection point (Hutton Annotated Fig. 3-1).  
Regarding Claim 18, the modified medical garment of Hutton discloses the medical garment according to claim 17, wherein the second side of the garment further includes: a third connection portion (Hutton Annotated Fig. 3-1) where the first panel and the second panel are connectable at a third disconnectable connection point (Hutton Annotated Fig. 3-1).  
Regarding Claim 19, the modified medical garment of Hutton discloses the medical garment according to claim 10 further comprising a first sleeve (Hutton Annotated Fig. 3-1) having a first sleeve access portion (Hutton Annotated Fig. 3-1), the first sleeve access portion comprising four disconnectable sleeve fasteners (Fig. 3-1, shows four disconnectable sleeve fasteners #7).  
Regarding Claim 20, the modified medical garment of Hutton discloses the medical garment according to claim 19 further comprising a second sleeve (Hutton Annotated Fig. 3-1) having a second sleeve access portion (Hutton Annotated Fig. 3-1), the second sleeve access portion comprising four disconnectable sleeve fasteners (Fig. 3-1, shows four disconnectable sleeve fasteners #7).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton in view of Ellis as applied to Claim 10 above, and further in view of Picot US 20150020288.
Regarding Claim 12, the modified garment of Hutton discloses the limitations of claim 10 above, but does not expressly disclose on the first slit has a length of between about 5 and 20 inches, and the second slit has a length of between about 5 and 20 inches.  
Picot teaches a patient top garment wherein the first slit has a length of between about 5 and 20 inches (¶0069), and the second slit has a length of between about 5 and 20 inches (¶0069).  
Both Hutton (as modified by Ellis) and Picot teach analogous inventions in the art of gowns for patients with slits. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hutton (as modified by Ellis) with the device of Picot so that the first and second slits would have a length between 5 and 20 inches so that the slits would be long enough and large enough to allow accessibility by the average human hand to access monitoring devices worn on the patient’s skin and would also make the garment more comfortable to the patient as the slits would allow the garment to widen when the patient flexes, allowing it to hang most loosely on the patient’s body. 
    PNG
    media_image1.png
    1034
    968
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    806
    650
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    700
    540
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    870
    777
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed April 27, 2022, with respect to the 35 USC 103 of Claims 1-7, 9-10, 12, and 17-20 have been considered but not persuasive.
With regards to the 35 USC 103 of Claims 1 and 10, Applicant argues:
The amended limitation, "wherein the first straight edge portion and the second straight edge portion together form a notch in the first panel having an angle d, wherein the angle d is between about 900 and 1350, and wherein the notch forms an access area in a space having the angle d" is not found in the prior art of Hutton. (Remarks Page 7, 2nd paragraph)
The Examiner respectfully disagrees. Hutton discloses a medical garment wherein the notch forms an access area (Hutton Annotated Fig. 3-1 Add) in a space (Hutton Annotated Fig. 3-1 Add) having the angle d (Hutton Annotated Fig. 3-1 Add); and a second panel (Fig. 3-1, # 2), the first panel and the second panel being configured to connect at a first side (Hutton Annotated Fig. 3-1) of the garment and at a second side (Hutton Annotated Fig. 3-1) of the garment (Fig. 3-1 shows the first panel #3 connected via snap #6 to the second panel #2, and the second panel #2 connected via snap #6 to the first panel #3), wherein the first side of the garment includes: a first connection portion (Hutton Annotated Fig. 3-1) where the first panel and the second panel are connectable at a first disconnectable connection point (Hutton Annotated Fig. 3-1) so that the second panel overlaps and covers the notch (Fig. 3-1 shows the notch covered by second panel #2), and the access area in a first position (Hutton Annotated Fig. 3-1 Add shows the access area under the second panel) and does not overlap or cover the notch (Fig. 3-1 shows the notch is not covered by the second panel #2) and the access area in a second position (Fig. 3-1 shows the access area is not covered by the second panel), and wherein the second side of the garment includes: a second connection portion (Hutton Annotated Fig. 3-1) where the first panel and the second panel connect at a first permanent connection point (Hutton Annotated Fig. 3-1). See rejection above.
The amended limitation, "a first connection portion where the first panel and the second panel are connectable at a first disconnectable connection point so that the second panel overlaps and covers the notch and the access area in a first position and does not overlap or cover the notch and the access area in a second position," is not found in the prior art of Hutton. (Remarks Page 7, 2nd paragraph)
In as much as can be understood, the Examiner respectfully disagrees. Hutto discloses a medical garment where the first panel and the second panel are connectable at a first disconnectable connection point (Hutton Annotated Fig. 3-1) so that the second panel overlaps and covers the notch (Fig. 3-1 shows the notch covered by second panel #2), and the access area in a first position (Hutton Annotated Fig. 3-1 Add shows the access area under the second panel) and does not overlap or cover the notch (Fig. 3-1 shows the notch is not covered by the second panel #2) and the access area in a second position (Fig. 3-1 shows the access area is not covered by the second panel). See rejection above.
“Hutton discloses that the gown shown in FIG. 3-1 "includes a yoke comprising overlapping layers to form a V neckline and the front regions of sleeves. The overlap layers are sewn in place and are attached to two overlapping panels, Front panel (2) and (3) respectively." See Hutton, [0016], emphasis added. Front panels (2) and (3) also each include an "overhang region that is not attached to the yoke" such that, in use, "a medical practitioner will obtain access to the individual's anatomy by undoing the button or snap to partially fold the top front panel away from the individual to create an opening enough to obtain access and yet maintain a great degree of coverage for the individual." Id. That is, the shape of Hutton's gown, particularly its front panel (3), is designed such that front panels (2) and (3) may be attached (i.e., permanently connected) at a yoke region (1) as shown in FIG. 3-1.” (Remarks Page 8, 1st paragraph)
Inasmuch as can be understood, The Examiner respectfully disagrees. The "overhang region that is not attached to the yoke" is a section of the first panel that makes a corner and is attached to the second panel by a fastener. “the shape of Hutton's gown, particularly its front panel (3), is designed such that front panels (2) and (3) may be attached (i.e., permanently connected) at a yoke region (1) as shown in FIG. 3-1”. Regardless of how the panels are attached to the yoke, inasmuch as has been claimed, the medical gown of Hutton would still be analogous and meet the limitations as claimed as Hutto discloses the medical garment having a first panel (Fig. 3-1, #3), the first panel having: a first straight edge portion (Hutton Annotated Fig. 3-1), a second straight edge portion adjacent the first straight edge portion (Hutton Annotated Fig. 3-1), and a third straight edge portion adjacent the second straight edge portion (Hutton Annotated Fig. 3-1), wherein the second straight edge portion and the third straight edge portion form an extension portion of the first panel relative to the first straight edge portion (Hutton Annotated Fig. 3-1), and wherein the first straight edge portion and the second straight edge portion together form a notch (Hutton Annotated Fig. 3-1) in the first panel having an angle d (Hutton Annotated Fig. 3-1). See rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blume US 4205398 teaches a hospital gown with a notch
Smith US 5361414 teaches a hospital gown with a notch
Richards US 7305716 teaches a hospital gown with a notch
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732